WATERMAN, Circuit Judge
(concurring) .
I concur in the dismissal here of the appeal from the denial below of a preliminary injunction. I concur in our reversal of the dismissal below of plaintiff’s claim that he was improperly disciplined. I also concur in the majority’s affirmance of the dismissal below of plaintiff’s claim for relief from election abuses, but as I regard as incorrect my brothers’ construction of Section 101(a) (1) of the Labor-Management Reporting and Disclosure Act of 1959 (LMRDA), 29 U.S.C. § 411(a) (1) (Supp. IV 1959-62), I am required to file this separate statement setting forth my views. In my judgment their construction of this important section of the “Bill of Rights” title of the LMRDA unduly constricts the right to vote that is therein guaranteed to union members.
*932In pertinent part Section 101(a) (1) states: “Every member of a labor organization shall have equal rights and privileges within such organization * * * to vote in elections or referendums of the labor organization * * * ” The following section, Section 102, 29 U.S.C. § 412 (Supp. IV 1959-62), provides that civil actions may be brought in federal district courts by union members to enforce the rights assured by Section 101 when those rights have been violated.
I regard the Section 101(a) (1) voting right as being broad enough to protect union members from election practices which, if unchecked, would serve to render balloting at union elections a vain act. There is no language in Title IV of the Act, 29 U.S.C. §§ 481-483 (Supp. IV 1959-62), which persuades me, as my colleagues have been persuaded, that Section 101(a) (1) should be given any narrower a construction. My view of the relation between Section 101(a) (1) and Title IV accords with the position recently taken by the only other U. S. Court of Appeals which has had occasion to consider the relationship. In Beckman v. Local 46, International Ass’n of Bridge Workers, 314 F.2d 848 (7 Cir. 1963), the Seventh Circuit decided that union members who had alleged the printing of an unexplained surplus of ballots and ballot box tampering at a union election had alleged a denial of the Section 101(a) (1) voting right.1 The court incorporated into its opinion the following statement of the judge below: “Neither reason nor logic supports the suggestion that plaintiffs must now await the completion of the election and the counting of the purported ballots and then seek their remedy under Title IV. I think the statutory scheme of Title I would be defeated if the Act must be so construed, and applied.” Id., 314 F.2d at 850.
If the right to vote guaranteed by Section 101(a) (1) is to be at all meaningful the section must be regarded as demanding more than a simple provision in a union’s constitution or by-laws formally stating that all members are entitled to cast a ballot. The majority’s interpretation of this section, if my assessment of it is correct, reduces the guarantee of the right to vote to little more than this. Presumably the majority might also permit judicial intervention when members are actually denied access to the polling place. But even such a denial when accompanied by some explanation on the part of the defendants as, for example, a claim that the plaintiff voter had failed to identify himself properly, might present problems of election procedure creating issues of voting rights which the majority would regard as being outside the proper province of a court to adjudicate.2
I am not persuaded by the majority’s argument that the restrictions on election procedures set forth in Section 401, *93329 U.S.C. § 481 (Supp. IV 1959-62), and the provision for invalidating elections through suit by the Secretary of Labor in Section 402, 29 U.S.G. § 482 (Supp. IV 1959-62), indicate a congressional intent to foreclose judicial inquiry into election abuses in a suit based on the deprivation of the right to vote. It is only when an election is sought to be examined after it has been declared concluded that a union member is required to refrain from bringing his own action to enforce his right to vote and to await suit by the Secretary of Labor, for Section 403, 29 U.S.C. § 483 (Supp. IV 1959-62), explicitly states in part: “The remedy provided by this subchapter [a suit by the Secretary of Labor] for challenging an election already conducted shall be exclusive.” (Emphasis supplied.) I also have difficulty with my brothers’ intimation that federal judges should not correct union election abuses as Congress somehow believed interference designed to assure this type of fairness in union internal affairs required a measure of expertise not possessed by judges. To the contrary, the entire bundle of member rights guaranteed by Sections 101(a) (1) and 101(a) (2) are, according to those sections, subject to reasonable union rules and regulations, and Congress placed the responsibility for determining the reasonableness of such rules and regulations squarely upon the courts. To me, this demonstrates that Congress had faith that the federal courts had vision enough to deal with the most vital questions that can arise from the administration by a union of its internal affairs. Indeed, even the task of determining the proper scope of the Section 101 rights themselves would seem to involve important considerations as to the legitimate conduct of a union’s internal affairs. See Harvey v. Calhoon, 324 F.2d 486 (2 Cir., 1963) (dealing with the right to nominate candidates); Salzhandler v. Caputo, 316 F.2d 445 (2 Cir. 1963), cert. denied 84 S.Ct. 344 (Dee. 9, 1963) (dealing with the right of free speech). And even in post-election suits brought by the Secretary of Labor the ultimate decision as to whether a new election is required rests with the courts. Therefore it is my belief that the determination of claims that a union’s election practices operate to deny the union members the right to vote is not fraught with such peculiar problems as to place it beyond the legitimate scope of judicial inquiry.
Accordingly, in my view, a court in this kind of case would ordinarily be obliged to consider in detail the allegations made in the union member’s complaint in order to determine whether the election practices claimed to exist are such as effectively to disenfranchise union members. Here, however, this additional task need not be undertaken, for there is an alternative ground which the majority opinion does not discuss upon which the lower court’s dismissal of the claim of election abuses can be affirmed. Had my colleagues based their decision on the alternative ground, and had not undertaken to restrict the Section 101 voting right, I would not have been compelled to state my views as to the proper construction of that section. I hold that the lower court’s dismissal of that portion of the complaint that dealt with election abuses should be affirmed on the basis of the language of Section 102 of the Act. That section, which provides for the enforcement of rights guaranteed in Section 101, confines the granting of relief to situations where “rights have been violated.” Plaintiff is seeking relief from a violation of his voting right which he predicts will take place in the future. *934The complaint states that the next election to be conducted by defendant union will not be until June of 1964. A union member cannot seek a permanent injunction under Section 102 to head off violations which he claims may take place at some future time.3 Therefore the court below lacked jurisdiction over this particular claim.

. Beckman is apparently the only Court of Appeals decision in which there has been discussion of the issues before us, and I agree with my brothers that our decision in Boggia v. Hoffa is without precedential value. In Mamula v. United Steelworkers of America, 304 F.2d 108 (3 Cir.), cert. denied, 371 U.S. 823, 83 S.Ct. 42, 9 L.Ed.2d 63 (1962), the Third Circuit had occasion to consider the interplay between § 101(a) (1) and Title IV, but it appears that the issue dealt with there was whether the election rules set forth in § 401, 29 U.S.C. § 481 (Supp. IV 1959-62), could be used as a basis for a suit under § 102. The question whether union election practices so repressive as effectively to disenfranchise members could be attacked by a § 102 suit was not discussed. Moreover, the judgment which was reversed in that decision was one setting aside an election which had already been conducted. Also, there was an alternative holding to the effect that the plaintiff, suing in his capacity as a candidate for union office rather than in his capacity as a union member, lacked standing to sue under § 102.


. It is not difficult to think of election procedures that in a more roundabout fashion would serve effectively to bar members from a polling place. In Kolmonen v. International Hod Carriers’ Union, 215 F.Supp. 703 (W.D.Mich.1963), the defendant union’s members were scattered throughout the state of Michigan. The election procedures that were there attacked required all members who desired to vote to present themselves at *933the union’s office in Detroit on a given day. This was found by the court to constitute a denial of the equal right to vote under § 101(a) (1), on the ground that the procedures discriminated against members living a substantial distance from that city. Id., 215 F.Supp. at 707. The complaint was dismissed, however, inasmuch as the plaintiff had waited until after the completion of the election and had then, too late, sought, by his own suit, to have the court invalidate the election. His sole remedy under those circumstances was correctly deemed to be through a suit by the Secretary of Labor under Title IV.


. Thus, the use of Section 101(a) (1) in attacking election practices would be confined to those limited situations in which the election procedures have been so far implemented as to have actually resulted in an infringement of members’ rights, but where the election has not yet become an accomplished fact. See Beckman v. Local 46, International Ass’n of Bridge Workers, supra; Young v. Hayes, 195 F.Supp. 911 (D.D.C.1961). Of course, in situations where a union has enacted provisions into its constitution or bylaws which are barred by the LMRDA, a pre-election suit may be brought to enjoin the conduct of an election to be held pursuant to such provisions. See Harvey v. Calhoon, supra. Finally, the right to bring a pre-election suit to compel compliance with a union’s constitution and by-laws is explicitly preserved by § 403 of the LMRDA.